Citation Nr: 0408287	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-08 433	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an eye condition, 
including as secondary to the veteran's hypertension.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied service connection for 
hypertension and an eye condition.  The veteran perfected a 
timely appeal of this determination to the Board.

In his March 2003 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
at the local VA regional office.  The RO acknowledged the 
veteran's request and initially scheduled him to appear at a 
hearing in June 2003.  In May 2003, the veteran withdrew his 
request for a hearing and, since that time, the veteran has 
not requested the opportunity to testify at another Board 
hearing.  In light of the above, the Board finds that the 
veteran's request to testify at a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the veteran's claim of 
service connection for hypertension and for an eye condition 
must be remanded for additional development and adjudication.

In support of his claim, the veteran reported that he 
suffered headaches in service from 1958 through 1959.  The 
veteran indicated his belief that these headaches were a 
manifestation of hypertension in service.  The medical 
records contained in the claims file clearly indicate that 
the veteran currently has hypertension and that he was 
diagnosed with this condition as early as 1978.  The records, 
however, do not address the question of hypertension in 
service or within one year of discharge from service.  

In addition, the veteran claims that he has an eye condition 
that is related to his service, specifically as secondary to 
his hypertension.  The record in this case contains very 
little evidence concerning the veteran's current eye problems 
but does indicate that the veteran had a cerebrovascular 
accident at some point prior to 1997 that affected his eyes.  
Presumably the cerebrovascular accident was caused by the 
veteran's hypertension, but that is not clear from the record 
as currently compiled.
 
The Board notes that the veteran's service medical records 
were apparently destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  To date, the RO's efforts 
to obtain the service medical records have proved futile.  
The Board recognizes its heightened duty to explain its 
findings and conclusions and to consider benefit of the doubt 
and corroborative testimony such as buddy statements in cases 
where records are unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 
(1992); see also Veterans Benefits Administration Manual M21-
1, part VI, (Manual) paragraph 7.25(b).  In this case, there 
is no medical opinion directly addressing the veteran's 
conditions and medical history as it relates to his time in 
service.  Without additional medical evidence on the question 
of onset, the Board is unable to determine the question of 
service connection at this time.  

In addition, the Board notes that the veteran did not receive 
a VA examination in connection with his claims.  

Accordingly, in light of the foregoing, this claim must be 
remanded to afford the veteran a pertinent VA examination.  
In the report of that examination, the examiner must opine as 
to the likelihood that the veteran's hypertension is related 
to or had its onset during service or within his first post-
service year.  The examiner must also state whether the 
veteran has an eye condition that had its onset during 
service or is secondary to the veteran's hypertension.  
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this regard, the Board notes that, for certain 
chronic diseases, such as hypertension, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for 
hypertension is one year.  38 C.F.R. § 3.307, 3.309.  The 
Board also notes that it is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Where, as here, a case 
presents unresolved medical questions because the medical 
evidence of record is insufficient or does not address the 
question, it is incumbent on the Board to supplement the 
record prior to issuing a decision.  See Wallin v. West, 11 
Vet. App. 509, 513 (1998); Colvin v. Derwinski, 1 Vet. 
App. at 175.  

In addition, records pertinent to the veteran's claim have 
not been associated with the claims file.  The veteran's 
representative identified VA medical records from the 
Washington, D.C., VA Medical Center that must be associated 
with the claims folder.  And treatment records dated after 
May 2001 have also not been associated with the file.  In 
this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain such outstanding records prior to adjudicating the 
merits of a claim.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(b-c) (2002).  This is particularly 
important where, as here, the veteran is likely to have 
sought ongoing treatment for his condition.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the VCAA, to include the duty to 
assist and notice provisions contained at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the veteran's 
claim.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claim for service connection for 
hypertension and an eye condition.  

2.  The RO should use all available 
resources, to include the assistance of 
the NPRC, to obtain records of the 
veteran's treatment during service.  

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for high blood 
pressure, hypertension or an eye 
condition.  This should specifically 
include any facility where he has 
received treatment for hypertension or an 
eye condition since May 2001, as well as 
any records of his care at the 
Washington, D.C., VA Medical Center, 
dated since service.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA examination by a 
physician of appropriate expertise to 
determine the etiology of any currently 
present hypertensive disorder or eye 
condition.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
the following opinion:

(a).  With all respect to each currently 
present hypertensive disorder, as whether 
it is at least as likely as not that the 
disorder originated in service or is 
otherwise etiologically related to any 
incident of service.  

(b).  Whether it is at least as likely as 
not that hypertension was manifested 
within one year after the veteran's 
discharge from service in March 1959.

(c).  With all respect to each currently 
present eye condition, as whether it is 
at least as likely as not that the 
disorder originated in service or is 
otherwise etiologically related to any 
incident of service.  

(d).  Whether any eye condition found to 
be present is at least as likely as not 
caused or aggravated by the veteran's 
hypertension.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusion reached, in a 
typewritten report.

5.  The RO should then readjudicate the 
issue of service connection for 
hypertension and an eye condition in 
light of all pertinent evidence and legal 
authority.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




